Per. Curiam.
The judgment of this court in Georgia Bank & Trust Co. v. Hadarits, 111 Ga. App. 195 (141 SE2d 172) having been reversed by the Supreme Court of Georgia in Georgia Bank & Trust Co. v. Hadarits, 221 Ga. 125 (143 SE2d 627), the judgment of this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

The judgment of the trial courtis reversed.


Bell, P. J., Frankum and Hall, JJ., concur.

Martin, Snow, Grant & Napier, Cubbedge Snow, for plaintiff in error.
George E. Saliba, contra.